DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Amendment
Applicant’s amendment dated 12/01/2021, in which claims 1-2, 12-16, 18-26, 28 were amended, claims 17, 27 were cancelled, claims 5 and 9 were withdrawn, claims 29-32 were added, has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pendharker et al (U.S. 2005/0067631) in view of Ellis-Monaghan et al (U.S. 2009/0101941)

Regarding claim 31. Pendharker et al discloses an integrated circuit comprising: 	a semiconductor substrate having a second conductivity type (FIG. 2, item 100; [0022], i.e. substrate 100 is p-type silicon wafer)
a cell (FIG. 2, item 10) forming a vertical junction field-effect transistor ([0020], i.e.  a device that has a "vertical" channel, that is, a channel that runs substantially perpendicular to the top surface of the substrate and in which the current flows substantially away from the top surface of the substrate; [0022], i.e. a semiconductor substrate with a JFET) supported by said semiconductor substrate (FIG. 2, item 100), wherein said cell consists of: 
a buried semiconductor layer having a first conductivity type (FIG. 2, item 115; [0023], i.e. Layer 115 is an n-type buried layer (NBL)) in contact with the semiconductor substrate (FIG. 2, item 100); 
a semiconductor well having the first conductivity type (FIG. 2/6, item 200; [0031], i.e. may be implemented without an extrinsic n-type ion-implant if the economic consideration allows for choosing a proper concentration that is intrinsic in layer 200) in contact with the buried semiconductor layer (FIG. 2, item 115); 
a first trench (FIG. 2, item 201 on right side) extending into the semiconductor well (FIG. 2/6, item 200); 
a second trench (FIG. 2, item 201 between items 202) extending into the semiconductor well (FIG. 2/6, item 200) and spaced from the first trench (FIG. 2, item 201 on right side) by a first portion (FIG. 2, item 203) of the semiconductor well (FIG. 2, item 200); 8 4760166.v1CUSTOMER NO. 117381PATENT APPLICATION Docket No. 50649-01566 
a third trench extending (FIG. 2, item 201 on left side of items 202) into the semiconductor well (FIG. 2/6, item 200) and spaced from the second trench (FIG. 2, item 201 between items 202) by a second portion (FIG. 2, item 202 on left side) of the semiconductor well (FIG. 2/6, item 200); 
a fourth trench (FIG. 2, item 201 on left side) extending into the semiconductor well (FIG. 2/6, item 200) and spaced from the third trench (FIG. 2, item 201 on left side of items 202.)  by a third portion (FIG. 2, item 203) of the semiconductor well (FIG. 2/6, item 200); 
wherein said first, second, third and fourth trenches are filled with semiconductor material of the second type of conductivity (FIG. 2, items 201; [0025], i.e. The gate regions 201 are doped with the opposite, p-type dopant); 
wherein the second and third trenches filled with semiconductor material form a pair of gates (FIG. 2, middle items 201 attached to gate terminal) for the vertical junction field-effect transistor and the second portion (FIG. 2, item 202 on left side) of the semiconductor well (FIG. 2/6, item 200) forms a channel ([0024], i.e. channel regions 202) of the vertical junction field-effect transistor;
wherein the first and fourth trenches filled with semiconductor material form a pair of field regions (FIG. 2, outer items 201 not attached to the gate terminals) for the vertical junction field-effect transistor, with the pair of gates (FIG. 2, middle items 201 attached to gate terminal) positioned between the pair of field regions (FIG. 2, outer items 201 not attached to the gate terminals); 
a first gate contact region ([0035], i.e. Not shown in FIG. 2 are such elements as source, drain, and gate contact implant-regions and silicidation region.) over and in contact with the first portion of the semiconductor well (FIG. 2/6, item 200) and in contact with the semiconductor material filling the first (FIG. 2, item 201 on right side) and second (FIG. 2, item 201 between items 202) trenches; 
a source region ([0035], i.e. Not shown in FIG. 2 are such elements as source, drain, and gate contact implant-regions and silicidation region) over and in contact with the second portion (FIG. 2, item 202 on left side) of the semiconductor well (FIG. 2/6, item 200) and in contact with the semiconductor material filling the second and third trenches; 
a second gate contact region ([0035], i.e. Not shown in FIG. 2 are such elements as source, drain, and gate contact implant-regions and silicidation region) of conductivity over and in contact with the third portion of the semiconductor well (FIG. 2/6, item 200) and in contact with the semiconductor material filling the third (FIG. 2, item 201 on left side of items 202) and fourth trenches (FIG. 2, item 201 on left side); and 
a contact well of the first type of conductivity (FIG. 2, item 203; [00], i.e.) extending through the semiconductor well (FIG. 2/6, item 200) to contact the buried semiconductor layer (FIG. 2, item 115).  
Pendharker et al fails to explicitly disclose a first gate contact region of the second type of conductivity; a source region of the first type of conductivity; a second gate contact region of the second type of conductivity.
However, Ellis-Monaghan et al teaches a first gate contact region (FIG. 1D, item 70 on the right) of the second type of conductivity ([0072], i.e. The top gate region 70 vertically abuts the at least one semiconductor channel 60 and has the second conductivity type doping); a source region (FIG. 1B, item 80) of the first type of conductivity ([0073], i.e. The source region 80 and the drain region 82 have the first conductivity type doping); a second gate contact region (FIG. 1D, item 70 on the left) of the second type of conductivity ([0072], i.e. The top gate region 70 vertically abuts the at least one semiconductor channel 60 and has the second conductivity type doping).
Since Both Pendharker et al and Ellis-Monaghan et al teach junction field effect transistors, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the integrated circuit as disclosed in Pendharker et al with the a first gate contact region of the second type of conductivity; a source region of the first type of conductivity; a second gate contact region of the second type of conductivity as disclosed by Ellis-Monaghan et al.  The use of the top gate region vertically abuts the at least one semiconductor channel and has the second conductivity type doping and the source region and the drain region have the first conductivity type doping in Ellis-Monaghan et al provides for a JFET that provide a high on-current by employing multiple channels (Ellis-Monaghan et al, [abstract])

Regarding claim 32. Pendharker et al in view of Ellis-Monaghan et al discloses all the limitations of the integrated circuit of claim 31 above.
Pendharker et al further discloses further comprising insulating regions (FIG. 2, item 204) separating the first gate contact region, source region, second gate contact region and contact well ([0024], i.e. the regions are electrically isolated from each other by dielectric elements 204).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 10, 11, 18-19, 28- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U.S. 2005/0258454) in view of Chantre (EP 0577497)
Regarding claim 1. Kumar et al discloses an integrated circuit, including
at least one vertical junction field- effect transistor ([0005], i.e. a vertical type JFET having a trench), comprising:
a semiconductor well (FIG. 2, item 6, N-) of a first type of conductivity (FIG. 2, item 6, N-);
a drain region (FIG. 2, item 5, N+; [0022], i.e. the silicon carbide semiconductor device having a JFET including the substrate as a drain) comprising a buried layer of the first type of conductivity (FIG. 2, item 5, N+) having a doping level that is higher than a doping level of the semiconductor well (FIG. 2, item 6, N-);
a contact well (FIG. 2, item 6, N- on right side under item 31) of the first type of conductivity that extends (FIG. 2, item 6, N- on right side under item 31 extends from a top surface of item 6 to item 5) from a surface of the semiconductor well (FIG. 2, item 6, N-) through the semiconductor well to contact (FIG. 2, item 6, N- on right side under item 31 extends from a top surface of item 6 to contact item 5) the buried layer (FIG. 2, item 5, N+);
a gate region (FIG. 2, item 9) comprising two spaced apart first trenches (FIG. 2, item 9) in that are filled with a semiconductor material of a second type of conductivity ([0157], i.e. P type gate layers 9 can be formed by completely embedding P type semiconductor layers inside trenches 8), said two spaced apart first trenches bounding a channel region ([0024], i.e. a channel region disposed between the gate layer); and
a source region (FIG. 2, item 7a) of the first type of conductivity ([0064], i.e. N.sup.+ type semiconductor layer 7 constitutes a source layer 7a) on top of the semiconductor well (FIG. 2, item 6) at an active surface of the channel region ([0077], i.e. source layer 7a and is positioned between the adjoining P type gate layers 9 within the N.sup.- type drift layer 6 corresponds to a channel region 17).
Kumar et al fails to explicitly disclose 
a semiconductor substrate of a second type of conductivity; 
the at least one vertical junction field- effect transistor supported by said semiconductor substrate.
However, Chantre teaches 
a semiconductor substrate of a second type of conductivity (FIG. 1, item 1); 
at least one vertical junction field- effect transistor (Title: Vertical JFET transistor) supported by said semiconductor substrate (FIG. 1, item 1) ([Abstract], the field-effect transistor including an insulating layer outside the channel region between the gate and the substrate) 
Since Both Kumar et al and Chantre teach junction field-effect transistors, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the integrated circuit as disclosed in Kumar et al with the semiconductor substrate of a second type of conductivity and at least one vertical junction field-effect transistor supported by said semiconductor substrate as disclosed by Chantre.  The use of the field-effect transistor produced on a P-type substrate, which makes it possible in particular to isolate several transistors of the same type produced from the same P-type silicon wafer and the use of the field-effect transistor produced on a P-type substrate on insulator to minimize the capacities drain/substrate or collector/substrate parasites (Chantre, column 4, lines 52-55, column 6, lines 51-59, column 7, lines 1-7).

Regarding claim 2. Kumar et al discloses all the limitations of the integrated circuit according to Claim 1 above.
Kumar et al further discloses further comprising a field implantation region (FIG. 2, item 23) comprising two spaced apart second trenches that are filled with a semiconductor material of a second type of conductivity ([0076], i.e. This P type semiconductor layer 23 may function as a guard ring), said two spaced apart second trenches (FIG. 2, item 23) being separated from the two spaced apart first trenches (FIG. 2, item 9) by a portion of the semiconductor well (FIG. 2, item 6), and wherein the two spaced apart first trenches (FIG. 1, item 9 is within item 3) are positioned between the two spaced apart second trenches (FIG. 1, item 23 is within item 4).

Regarding claim 3. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 2 above.
Kumar et al further discloses further comprising contact regions (FIG. 2, item 24) of the second type of conductivity ([0073], i.e. a P type semiconductor layer 24 used for a contact has been formed on the surface of the N.sup.+) on top of the semiconductor well (FIG. 2, item 6), said contact regions (FIG. 2, item 24) making electrical contact (FIG. 2, item 24 makes electrical contact item 9 and to item 23 through item 7 and item 6) to the semiconductor material of the second conductivity type ([0157], i.e. P type gate layers 9; [0076], i.e. This P type semiconductor layer 23) present in the two spaced apart first trenches (FIG. 2, item 9) for the gate region (FIG. 2, item 9) and the two spaced apart second trenches (FIG. 2, item 23) of the field implantation region (FIG. 2, item 23).  

Regarding claim 4. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 3 above.
Kumar et al further discloses further comprising an isolation region (FIG. 2, item  13 and 14) at the top of the semiconductor well (FIG. 2, item 6) for isolating the contact regions (FIG. 2, item 24) of the second type of conductivity ([0073], i.e. a P type semiconductor layer 24) from the source region (FIG. 2, item 7a) of the first type of conductivity ([0064], i.e. N.sup.+ type semiconductor layer 7 constitutes a source layer 7a).

Regarding claim 6. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 4 above.
Kumar et al further discloses wherein the isolation region is a trench isolation region ([0069], i.e. an embedded insulating film 13).  

Regarding claim 7.  Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 1 above.
Kumar et al further discloses further comprising contact regions (FIG. 2, item 24) of the second type of conductivity ([0073], i.e. a P type semiconductor layer 24 used for a contact has been formed on the surface of the N.sup.+) on top of the semiconductor well (FIG. 2, item 6), said contact regions (FIG. 2, item 24) making electrical contact (FIG. 2, item 24 makes electrical contact item 9 and to item 23 through item 7 and item 6) to the semiconductor material of the second conductivity type ([0157], i.e. P type gate layers 9; [0076], i.e. This P type semiconductor layer 23) present in the two spaced apart first trenches (FIG. 2, item 9) for the gate region ([0157], i.e. P type gate layers 9).  

Regarding claim 8. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 7 above.
Kumar et al further discloses further comprising an isolation region (FIG. 2, item  13 and 14) at the top of the semiconductor well (FIG. 2, item 6) for isolating the contact regions (FIG. 2, item 24) of the second type of conductivity ([0073], i.e. a P type semiconductor layer 24) from the source region (FIG. 2, item 7a) of the first type of conductivity ([0064], i.e. N.sup.+ type semiconductor layer 7 constitutes a source layer 7a)..  

Regarding claim 10. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 8 above.
Kumar et al further discloses wherein the isolation region is a trench isolation region ([0069], i.e. an embedded insulating film 13).  

Regarding claim 11. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 1 above.
Kumar et al further discloses wherein a distance between inner edges of the two spaced apart first trenches defines a critical dimension of the active surface of the channel region in contact with the source region of the first type of conductivity ([0077], i.e.  Such a portion which is located on the lower side of the source layer 7a and is positioned between the adjoining P type gate layers 9 within the N.sup.- type drift layer 6 corresponds to a channel region 17).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Regarding claim 18. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 1 above.
Kumar et al further discloses wherein said at least one vertical junction field-effect transistor (FIG. 2; FIG. 1, item II-II) comprises one cell in a cellular structure formed by a plurality of vertical junction field-effect transistors (FIG. 1).

Regarding claim 19. Kumar et al in view of Chantra discloses an integrated circuit, comprising: 
at least one vertical junction field-effect transistor ([0005], i.e. a vertical type JFET having a trench), comprising: a semiconductor well (FIG. 2, item 6, N-) of a first type of conductivity (FIG. 2, item 6, N-), 
a drain region (FIG. 2, item 5, N+; [0022], i.e. the silicon carbide semiconductor device having a JFET including the substrate as a drain) comprising a buried layer of the first type of conductivity, wherein the drain region (FIG. 2, item 5, N+) is more highly doped than said semiconductor well (FIG. 2, item 6, N-), 
a contact well (FIG. 2, item 6, N- on right side under item 31) of the first type of conductivity that extends (FIG. 2, item 6, N- on right side under item 31 extends from a top surface of item 6 to item 5) from the surface of the semiconductor well down (FIG. 2, item 6, N-) through the semiconductor well to contact (FIG. 2, item 6, N- on right side under item 31 extends from a top surface of item 6 to contact item 5) the buried layer (FIG. 2, item 5, N+), 
a gate region (FIG. 2, item 9) comprising two trenches (FIG. 2, item 9) filled with a semiconductor material of a second type of conductivity ([0157], i.e. P type gate layers 9 can be formed by completely embedding P type semiconductor layers inside trenches 8), wherein said two trenches bound a channel region ([0024], i.e. a channel region disposed between the gate layer) within the semiconductor substrate (FIG. 2, item 1), and 
a source region (FIG. 2, item 7a) of the first type of conductivity ([0064], i.e. N.sup.+ type semiconductor layer 7 constitutes a source layer 7a) on top of said channel region ([0077], i.e. source layer 7a and is positioned between the adjoining P type gate layers 9 within the N.sup.- type drift layer 6 corresponds to a channel region 17).
Kumar et al fails to explicitly disclose 
a semiconductor substrate of a second type of conductivity;
the at least one vertical junction field- effect transistor supported by said semiconductor substrate.
However, Chantre teaches 
a semiconductor substrate of a second type of conductivity (FIG. 1, item 1); 
at least one vertical junction field- effect transistor (Title: Vertical JFET transistor) supported by said semiconductor substrate (FIG. 1, item 1) ([Abstract], the field-effect transistor including an insulating layer outside the channel region between the gate and the substrate) 
Since Both Kumar et al and Chantre teach junction field-effect transistors, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the integrated circuit as disclosed in Kumar et al with the semiconductor substrate of a second type of conductivity and at least one vertical junction field-effect transistor supported by said semiconductor substrate as disclosed by Chantre.  The use of the field-effect transistor produced on a P-type substrate, which makes it possible in particular to isolate several transistors of the same type produced from the same P-type silicon wafer and the use of the field-effect transistor produced on a P-type substrate on insulator to minimize the capacities drain/substrate or collector/substrate parasites (Chantre, column 4, lines 52-55, column 6, lines 51-59, column 7, lines 1-7).

Regarding claim 28. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 19 above.
Kumar et al further discloses wherein said at least one vertical junction field-effect transistor (FIG. 2; FIG. 1, item II-II) comprises a plurality of vertical junction field-effect transistors (FIG. 1), wherein the plurality of vertical junction field-effect transistors form a cellular structure (FIG. 1).

Regarding claim 29. Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 19 above.
Chantra further discloses wherein the contact well is more highly doped (FIG. 1, item 12, N++) with the first type of conductivity than the semiconductor well (FIG. 1, item 7, N).  

Regarding claim 30.  Kumar et al in view of Chantra discloses all the limitations of the integrated circuit according to Claim 1 above.
Chantra further discloses wherein the contact well is more highly doped (FIG. 1, item 12, N++) with the first type of conductivity than the semiconductor well (FIG. 1, item 7, N).

Claims 12-16, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (U.S. 2005/0258454) and Chantre (EP 0577497) as applied to claim 1 and 19 above, and further in view of Curran et al (U.S. 4,325,180).

Regarding claim 12. Kumar et al in view of Chantre discloses all the limitations of the integrated circuit according to Claim 1 above.
Kumar et al further discloses further comprising at least one bipolar transistor of the first type of conductivity (FIG 18; [0147], i.e. a stray bipolar transistor which is constituted by the N.sup.+ type semiconductor layer 7d, the P type semiconductor layer 53, and the N.sup.- type drift layer 6).
Kumar et al fails to explicitly disclose also supported by said substrate at least one bipolar transistor of the second type of conductivity, at least one insulated-gate field-effect transistor of the first type of conductivity and at least one insulated-gate field-effect transistor of the second type of conductivity.
However, Curran et al teaches also supported by said semiconductor substrate at least one bipolar transistor of the second type of conductivity (Abstract, i.e. PNP), at least one insulated-gate field-effect transistor of the first type of conductivity (Abstract, i.e. NMOS) and at least one insulated-gate field-effect transistor of the second type of conductivity (Abstract i.e. PMOS).  
Since Both Kumar et al and Curran et al teach junction field effect transistors, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the integrated circuit, including at least one vertical junction field- effect transistor as disclosed in Kumar et al with the at least one bipolar transistor of the second type of conductivity, at least one insulated-gate field-effect transistor of the first type of conductivity and at least one insulated-gate field-effect transistor of the second type of conductivity as disclosed by Curran et al.  The use of PNP, NMOS, and PMOS in Curran et al provides for the monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer (Curran, Col 1, lines 5-15).

Regarding claim 13. Kumar et al in view of Curran et al discloses all the limitations of the integrated circuit according to Claim 12 above.
Curran et al et al further discloses wherein depths of the buried layer and the contact well of the at least one vertical junction field-effect transistor are same as depths of buried layers and contact wells, respectively, of collector regions of the at least one bipolar transistor of the first type of conductivity and the at least one bipolar transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).
  
Regarding claim 14. Kumar et al discloses all the limitations of the integrated circuit according to Claim 12 above.
Kumar et al further discloses wherein a depth of the gate region of the at least one vertical junction field-effect transistor is same as a depth of field implantation regions of the at least one bipolar transistor of the first type of conductivity and the at least one bipolar transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).  

Regarding claim 15. Kumar et al discloses all the limitations of the integrated circuit according to Claim 12 above.
Kumar et al further discloses wherein a depth of the source region of the at least one vertical junction field-effect transistor is same as a depth of emitter regions of the at least one bipolar transistor of the first type of conductivity and drain and source regions of the at least one insulated-gate field-effect transistor of the first type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Regarding claim 16. Kumar et al discloses all the limitations of the integrated circuit according to Claim 12 above.
Kumar et al further discloses wherein the at least one vertical junction field-effect transistor comprises gate contact regions of the second type of conductivity in contact with the gate regions, wherein a depth of said gate contact regions is at same as a depths of emitter regions of the at least one bipolar transistor of the second type of conductivity and drain and source regions of the at least one insulated-gate field-effect transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Regarding claim 20. Kumar et al discloses all the limitations of the integrated circuit according to Claim 19 above.
Kumar et al further discloses further comprising at least one bipolar transistor of the first type of conductivity (FIG 18; [0147], i.e. a stray bipolar transistor which is constituted by the N.sup.+ type semiconductor layer 7d, the P type semiconductor layer 53, and the N.sup.- type drift layer 6).
Kumar et al fails to explicitly disclose at least one bipolar transistor of the second type of conductivity supported by said semiconductor substrate, at least one insulated-gate field-effect transistor of the first type of conductivity supported by said semiconductor substrate and at least one insulated-gate field-effect transistor of the second type of conductivity supported by said semiconductor substrate.
However, Curran et al teaches at least one bipolar transistor of the second type of conductivity (Abstract, i.e. PNP), at least one insulated-gate field-effect transistor of the first type of conductivity (Abstract, i.e. NMOS) and at least one insulated-gate field-effect transistor of the second type of conductivity (Abstract i.e. PMOS).  
Since Both Kumar et al and Curran et al teach junction field effect transistors, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the integrated circuit, including at least one vertical junction field- effect transistor as disclosed in Kumar et al with the at least one bipolar transistor of the second type of conductivity, at least one insulated-gate field-effect transistor of the first type of conductivity and at least one insulated-gate field-effect transistor of the second type of conductivity as disclosed by Curran et al.  The use of PNP, NMOS, and PMOS in Curran et al provides for the monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer (Curran, Col 1, lines 5-15).

Regarding claim 21. Kumar et al discloses all the limitations of the integrated circuit according to Claim 20 above.
Kumar et al further discloses wherein depths of the buried layer and the contact well of the at least one vertical junction field-effect transistor are same as depths of buried layers and contact wells, respectively, of collector regions for the at least one bipolar transistor of the first type of conductivity and the at least one bipolar transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Regarding claim 22. Kumar et al discloses all the limitations of the integrated circuit according to Claim 20 above.
Kumar et al further discloses wherein a depth of the gate region of the at least one vertical junction field-effect transistor is same as a depth of field implantation regions of the at least one bipolar transistor of the first type of conductivity and the at least one bipolar transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer). 

Regarding claim 23. Kumar et al discloses all the limitations of the integrated circuit according to Claim 20 above.
Kumar et al further discloses wherein a depth of the source region of the at least one vertical junction field-effect transistor is same as a depth of an emitter region of the at least one bipolar transistor of the first type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Regarding claim 24. Kumar et al discloses all the limitations of the integrated circuit according to Claim 20 above.
Kumar et al further discloses wherein a depth of the source region of the at least one vertical junction field-effect transistor is same as a depth of drain/source regions of the at least one insulated-gate field-effect transistor of the first type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Regarding claim 25. Kumar et al discloses all the limitations of the integrated circuit according to Claim 20 above.
Kumar et al further discloses wherein the at least one vertical junction field-effect transistor further comprises gate contact regions of the second type of conductivity that are in contact with the gate regions, and wherein a depth of said gate contact regions is same as a depth of emitter regions of the at least one bipolar transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Regarding claim 26. Kumar et al discloses all the limitations of the integrated circuit according to Claim 20 above.
Kumar et al further discloses wherein the at least one vertical junction field-effect transistor further comprises gate contact regions of the second type of conductivity that are in contact with the gate regions, and wherein a depth of said gate contact regions is same as a depth of drain/source regions of the at least one insulated-gate field-effect transistor of the second type of conductivity. (Abstract, monolithic integration of vertical NPN, lateral NPN, lateral PNP, substrate PNP, PMOS, NMOS, DMOS, and J-FET components in such a configuration to form junction-isolated circuits operable at voltage levels above 100 volts, permit the cost-effective fabrication of logic circuits, precision control circuitry, and high voltage interface circuitry on a single wafer).

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.

Regarding claim 1. Applicant argues:
Claim 1 recites "a contact well of the first type of conductivity that extends from a surface of the semiconductor well through the semiconductor well to contact the buried layer." Support for this claim language is provided, at least, by Figure 1, reference 31. Kumar fails to teach or suggest the claimed contact well. The Examiner asserts that the claimed "buried layer" is met in Kumar by N+ substrate layer 5 and that the claimed "contact well" is met in Kumar by drift region 6. However, Applicants also claim the "semiconductor well," separate from claiming the "contact well," and this semiconductor well would correspond to drift region 6 in Kumar. The claimed "contact well" extends through the semiconductor well to contact the buried layer and thus must4760166.v1 CUSTOMER NO. 117381 PATENT APPLICATION 
Docket No. 50649-01566 
be some structure other than the semiconductor well itself. Kumar lacks any teaching or suggestion for such a contact well structure extending through drift layer 6 to contact substrate layer 5. 
Indeed, because Kumar makes direct electrical contact to layer 5 at the backside of the substrate (layer 19) there is no provision made for (and no need for) a contact well as claimed. 
In view of the foregoing, Applicant submits that claim 1 is patentable over Kumar. 

Applicant is arguing that Kumar does not teach the semiconductor substrate, the buried layer, not the contact well.
However, Kumar in view of Chantra discloses applicant’s claim limitations.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seacrist et al (U.S. 4939099) discloses vertical JFET.
Anderson et al (U.S. 20100207173) discloses an asymmetrical JFET.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822